UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7558



JACK DOUGLAS MAYHEW,

                                             Petitioner - Appellant,

          versus


WILLIAM SMITH, Warden; J. JOSEPH CURRAN, JR.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-1847-DKC)


Submitted:   March 31, 1998                    Decided:   May 5, 1998


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jack Douglas Mayhew, Appellant Pro Se. Ann Norman Bosse, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Mayhew v. Smith, CA-96-1847-DKC (D. Md. Sept. 18,
1997). We deny Appellant's motions for assignment of counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2